COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Pamela J. Hazelwood v. Keith L. Hazelwood

Appellate case number:     01-17-00147-CV

Trial court case number: 2015-49239

Trial court:               310th District Court of Harris County

        The clerk’s record was filed on April 7, 2017. Appellant has filed a motion to supplement
the clerk’s record with twelve relevant documents that she claims were omitted from the clerk's
record. See TEX. R. APP. P. 34.5(c).
         Appellant contends that the court’s docket sheet is missing a number of entries. A docket-
sheet entry ordinarily is not part of the record an appellate court may consider. In re Bill Heard
Chev., Ltd., 209 S.W.3d 311, 315 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding). The
trial court’s docket sheet is a memorandum for the clerk and trial court’s convenience. Id. A
docket sheet entry may support a contention a judgment was orally rendered on a certain date. Id.
In any event, we grant appellant’s request to supplement the record with an updated docket sheet,
if it exists. To be clear, we are not ordering the district clerk to create new docket entries that do
not already exist.
       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before June 20, 2017, containing the following items requested by appellant:
      (1) Affidavit of New Evidence, The Riley James 2007 Acquisition Program, LP, dated
October 9, 2009, filed by Pamela Hazelwood with First Amended Motion for New Trial;
       (2) Updated docket sheet, if one exists, containing entries for December 5, 2016 and
December 13, 2016, as well as the Notice of Claims, Withdrawal of Consent and Motion to
Enforce, Agreed Motion to Reform Order, Corrected “Notice of Enter,” and Supplemental
Amended Petition, that allegedly are missing from the docket sheet;
       (3) Withdrawal of Consent and Motion to Enforce;
       (4) Corrected “Notice of Enter;”
       (5) Email from Daniel J. Lemkuil with attachments; and
       (6) Irrevocable Mediated Settlement Agreement including Exhibit A.
        Appellant also asks that we order the District Clerk to supplement the clerk’s record with
Keith L Hazelwood’s Texas Driver’s License number and Social Security number. This portion
of appellant’s motion is denied. This information is sensitive data that must be redacted unless
the inclusion of this date is “specifically required by a statute, court rule, or administrative
regulation.” TEX. R. APP. P. 9.9(a)-(b). Appellant has offered no basis for the inclusion of this
sensitive data in a filing in this case. Accordingly, we deny this request.
        To the extent any of the allegedly omitted items are not part of the case file, the district
clerk is directed to file a supplemental clerk’s record containing a certified statement identifying
those items that are not a part of the case file.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: June 1, 2017
Court of Appeals Number: 01-17-00147-CV

                                                                       fS? COURT OF APPEALS
                                                                          HOUSTON, TEXAS


                                   May 25, 2017                          MAY 2 5 2017
                                                                    CHRISTOPHER A. PRINE

                                                                   CLERK

Court of Appeals                            Mr. Jeffrey David Sasser
First District                               Attorney for Appellee
301 Fannin Street                           8431 Katy Freeway
Houston, Texas 77002-2066                   Houston, Texas 77024
                                            Telephone: 713-457-6675
                                             Via Certified Receipt Mail


RE:    Court of Appeals Number: 01-17-00147-CV
      Trial Court Case Number:       2015-49239

Style: Pamela J. Hazelwood v. Keith L. Hazelwood



              FIRST AMENDED MOTION TO SUPPLEMENT

                           THE CLERKS RECORD

      Please allow this letter to serve as a designation of additional items
necessary and relevant to supplement the Clerks Record the District filed on April
7, 2017, relating to the Notice of Appeal filed February 27, 2017, in connection
with the above-referenced cases, in accordance with TEX. R. APP. P. 34.6(d).
     Appellant asks the First Court of Appeals to Supplement the Clerks Record
with the following relevant documents to correct errors, omissions and
inconsistencies in the Clerks Record to insure the Record is accurate and complete.
Please supplement the Clerks Record with the following Exhibits:

      May 2,2017         Exhibit #1- This letter request to Supplement the
                         Clerks Record filed on April 7, 2017 to include the
                         following relevant Exhibits/filings
Court of Appeals Number: 01-17-00147-CV




     Jan. 19, 2017   Exhibit #2 - Pamela J. Hazelwood filed Affidavit -
                     New Evidence, The Riley James 2007 Acquisition
                     Program, LP dated October 9, 2009 and was filed with
                     the First Amended Motion for New Trial as listed on
                     Page 74 of the Clerks Record. The Clerks Record is
                     missing the Affidavit of New Evidence and The Riley
                     James 2007 Acquisition Program, LP as it was before the
                     court.


     Dec. 14,2016    Exhibit #3 - Harris County District Court Case Details
                     Cause: 201549239, the Clerks Record filed April 7, 2017
                     is missing several entries in the Court Docket that are
                     documented in this Exhibit #3 Case Details dated
                     December 14,2016

    Dec. 5, 2016     Exhibit #4 - Harris County District Court Case Details
                     Cause: 201549239 Records are RESTRICTED. The
                     Clerks Record filed April 7, 2017 is missing several
                     entries in the Court Docket that are documented in this
                     Exhibit #4 Case Details dated December 5, 2016

    Nov. 23, 2016    Exhibit #5 - Notice of Claims - This motion is in the
                     Clerks Record on Pages 57-59 filed April 7, 2017, but is
                     not listed in the Court Docket Sheet on Page 83, it is
                     listed in the Court Docket in Exhibit #4 Case Details
                     dated December 5, 2016 referenced above

    Nov. 22, 2016    Exhibit #6 - Withdraw of Consent and Motion to
                     Enforce - This motion is not listed in the Clerks
                     Docket Sheet filed April 7, 2017, it is documented in
                     both Exhibits #3 & #4 Case Details dated December 5,
                     2016 and December 14, 2016 referenced above
Court of Appeals Number: 01-17-00147-CV




     Nov. 8, 2016    Exhibit #7 - Agreed Motion to Reform Order - This
                     motion is on Page 56 of the Clerks Record but not listed
                     in the Court Docket on Page 83. This motion is
                     documented in Exhibit #4 Case Details dated December
                     5, 2016 referenced above

     Oct. 18, 2016   Exhibit #8 - Corrected Notice of Enter - This Motion is
                     not documented in the Clerks Record filed April 7, 2017
                     and is not in the Court Docket on Page 83, it is
                     documented in Exhibit#4 Case Details dated December
                     5, 2016 referenced above

    Oct. 18, 2016    Exhibit #9 - Email from Daniel J. Lemkuil with
                     attachments including his Final Order and Releases he
                     wrote six days after mediation and agreed I would
                     be able to review and approve what he writes, upon
                     receipt Pamela J. Hazelwood notified Mr. Lemkuil
                     immediately there were several errors including he
                     had Keith L. Hazelwood's wrong birthday and drivers
                     license number which belongs to a different social
                     security number among other changes I did not agree.
                     The attached Releases in this email contain the wrong
                     Cause number, birthday date and driver's license number.
                     Cause#2010-72088 is the correct case number to clarify
                     assets in the final decree of divorce

    Oct. 10, 2016    Exhibit #10- Supplemental Amended Petition - This
                     motion is listed in the Clerks Record filed on April 7,
                     2017 on Page 35 but not listed in the Clerks Docket on
                     Page 84. This motion is listed in the Court Docket in
                     Exhibit #3 Case Details dated December 14th, 2016
                     referenced above

    July 13,2011     Exhibit #11- Irrevocable Mediated Settlement
                     Agreement including "Exhibit "A" Cause #2010-72088
                     filed July 13, 2011 is not listed in the Clerks Record filed
                     April 7, 2017
Court of Appeals Number: 01-17-00147-CV




      2000-2001              Exhibit #12- Keith L. Hazelwood's Texas Drivers
                             License number and Social Security Number

      Appellant respectfully asks the First Court of Appeals to extend the time
before the Brief is due as she just received the Clerks record that was filed April 7,
2016 after Easter and needs time to ensure the contents of the Clerks Record are
accurate and complete for reference in the Brief.

      Please stamp the enclosed copy of this letter. By copy of this letter, I am
serving opposing counsel of record.

      Thank you for your assistance in this matter. If you have any questions, or
need additional information, please do not hesitate to contact me.

                                        Very truly yours,


                                                  & J-« r\ ^^yzx^crsA/
                                        Pamela J. Hazelwood, Appellant, Pro se
                                        19431 Kessington Lane
                                        Houston, Texas 77094
                                        281-599-7820



cc:   Ms. Nidia S. Alberto, Court Clerk
      310th District Court
      201 Caroline, 15th Floor
      Houston, Texas 77002
                             Certificate of Conference




      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other parties
which are listed below about the merits of this motion with the following results:

            Jeffrey David Sasser

            The Law Office of Jeffrey David Sasser

            8431 Katy Freeway

            Houston, Texas 77024

                         o     opposes motion

                         o     does not oppose motion

                         o     agrees with motion

                         •     would not say whether motion is opposed

                         o     did not return my message regarding the motion


                                                                                  n
                                                  1        .' • •!•.   . "C                               Certificate of Service

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on May 25, 2017; as it was brought to Pamela J. Hazelwood's attention a need to
correct service amends this motion in its original form and serves this motion on
the parties listed below as follows:


            Jeffrey David Sasser
            The Law Office of Jeffrey Sasser
            8431 Katy Freeway
            Houston, Texas 77024
            (713)457-6674

                         o         personal delivery

                         •         Certified Receipt Mail
                         o         commercial delivery service
                         o         fax

            Judge Conrad L. Moren
            310th District Court
            201 Caroline, 15th Floor
            Houston, Texas 77002
            (713)274-1310

                         o     personal delivery

                         •     Certified Receipt Mail

                         o     commercial delivery service
Ms. Nidia S. Alberto
District Court Clerk
310th District Court
201 Caroline, 15th Floor
Houston, Texas 77002
(713)274-1310

                   personal delivery

             •     Certified Receipt Mail

             o     commercial delivery service



                   Kl,(1-v^-K.e-   / i   it ^a, iLJ6LLJftr-3-r\
                   Pamela J. Hazelwood, Pro Se

                   Date:       May 25, 2017
                                     CAUSE NO. 2015-49239




PAMELA J. HAZELWOOD,                                                IN THE DISTRICT COURT

                                                §
PLAINTIFF, MOVANT                               §                   310™ JUDICIAL DISTRICT
                                                §
V.                                                                  HARRIS COUNTY, TEXAS
                                                §
KEITH L. HAZELWOOD,

DEFENDANT, RESPONDENT

                                    AFFIDAVIT - NEW EVIDENCE

THE STATE OF TEXAS

COUNTY OF HARRIS

       BEFORE ME, the undersigned authority, on this day personally appeared

                                    Pamela J. Hazelwood                                     . who
swore or affirmed to tell the truth, and stated as follows:

       "My name is                   Pamela J.Hazelwood

I am of sound mind and capable of making this sworn statement. I have submitted as new
evidence the Riley James 2007 Acquisition Program, LP, dated October 9, 2009 and this new
evidence is relevant tothis case.                       /"^
                                                          ^"y-tvjiJ/A.—//.. f~h                    //W/7
                                                      Pamela J. Hazelwood, Plaintiff/Movant

STATE OF TEXAS

COUNTY OF HARRIS

SWORN to and SUBSCRIBED before me, the undersigned authority, on the              \                  Riley James 2007 Acquisition Program, LP
                                                October 9, 2009

 Riley James 2007 Acquisition Program, LP Partners:

 Iwant to thank the Partners for their patience as we continue to move forward with the Riley James 2007
 Acquisition Program, LP. To date, we have drilled, logged and set production casing on 13 ofthe 18wells
 involved in the Kushequa Phase III Water Flood Project. We currently have 63 of the 70 wells purchased
 in the Ccmmadore Project producing, and through July of this year these wells have produced
 25,361 MCF of gas (MCFG) and 1,021 barrels of oil (BO). Dr. Don Blancher, geologist, and Kent Densing,
 geophysicist, are working to sell the Goliad Prospect to benefit the Partnership with cash and a carried
 interest and/or overriding royalty interest in a well that is expected to ultimately produce 7.1 billion cubic
 feet of gas.

 Iam excited to show you the enclosed seismic interpretation conducted by Range Resources of the nine
 lines of seismic we have shot in the Linesville Field area of the Commodore Project. Robin Limberger, the
 consulting geophysicist for Range Resources, has identified a seismic signature (Beekmantown
 thickening) in the southern part of the Linesville Field area that is exactly what leads to successful
 Beekmantown wells. Please refer to the enclosed seismic interpretation and compare our Beekmantown
thickening on line QEC-6-08 with the Craw Line 2 over the Range Resources Austin #1 well north of our
acreage. The Austin #1 was completed on May 25, 2001 in the Beekmantown and produced 79,000 BO
and 254,724 MCFG from May 2001 through" January 2007.

From the time we acquired the Commodore Queenston Sand wells to the present, the Partnership has
received $194,438.83 in production revenue. To date, 84 investors have bought 44.75 Units. All money
received through revenue and sales has gone toward the progress we have made thus far. Based on
current cost estimates, we need to sell a total of65 Units to finish outthe Program.
The remaining work on the Kushequa Phase III Project includes drilling five (5) more wells and
completing all 18 wells for production. Sofar, 90 percent of the work necessary to optimize production on
the Commodore Project has been completed. We still need to shoot one more tie line of seismic on the
Commodore to delineate the optimum location for a Beekmantown drill site, drill the Beekmantown well
for production, and re-enter an existing well bore for the Black Shales with a properly designed fracture
stimulation resulting from the knowledge we gain by drilling for the deeper Beekmantown formation.
Iencourage everyone who has not already considered increasing their participation in the Program to do
so now. Investors who acquire a position moving forward will receive the benefit of a successful seismic
program. If you have any questions, please contact your Lone Star Securities registered representative or
feel free to contact me.

Best Regards,




Joe Ireland
President, Riley James Development Corporation

                15851 Dallas Parkway, Suite 105 | Addison, TX 75001 | 972.371.2440 | Toll-free 866.859.7827
                                   s£m£edto ch,o a/i   'as ua>e6bru^£s                                                                                  PITiUEY BOWES


                                                                                                                                                 $ 000.44°
15851 Dallas Parkway • Suite 105                                                                                                 MAILED FROM ZIP CODE 75243
      Addison, TX 75001




                                                                           Keith Hazelwood

                                                                           19431 Kessington Lane
                                                                           Houston, TX 77094




                                                       \~\£t.'±:i.&ii\U.
                                                                                         /iiifffiiiiniiiliiiMliiiii/Jiiiitii!iiiiliiiiil)iin/)i)i.t/l
               QUAIL ENERGY SEISMIC LINES




Interpretation of QEC lines —Crawford County, PA —for Range Resources-Appalachia, LLC
     THERESA TO BEEKMANTOWN ISOCHRON
                            a


                            i
                            i




Interpretation of QEC lines - Crawford County, PA - for Range Resources-Appalachia, LLC
   QEC-6-08 ZWHITE FLATTENED ON THERESA
                                                                                                                 Seismic
                                                                                                                 32.77




                                                             I . . . . I . . . . li*tf   I i . . . I - • .   I




                                                                         : 1 jV\




                                                            Beekmantown
                                                            Thickening




Interpretation of QEC lines —Crawford County, PA —for Range Resources-Appalachia, LLC
  CRAW LINE 2 ZWHITE FLATTENED ON THERESA

                                                                   1




                                                                   ANALOGUE
                                                                 Well to the North

                                                                 Range Resources
                                                                       Austin #1
                                                               API: 37-039-23728
                                                             Completed: 05/25/01
                                                                 In Beekmantown
                                                                       TD: 5,950'
                                                              Produced: 79,000 BO
                                                             & 254,724 MCFG from
                                                            May 2001 -January 2007



                                                            Beekmantown
                                                            Thickening


WWW                                             •nWilllli
           rim                            WW

 Interpretation of QEC lines —Crawford County, PA —for Range Resources-Appalachia, LLC
 12/14/2016                                            Office of Harris County District Clerk - Chris Daniel


    HCDistrictcIerk.com                  HAZELWOOD, PAMELA J vs. HAZELWOOD, KEITH L                                        12/14/2016
                                        Cause: 201549239              CDI: 7          Court: 310


    APPEALS
    No Appeals found.

    COST STATMENTS
    No Cost Statments found.


    TRANSFERS

   No Transfers found.


    POST TRIAL WRITS
   No Post Trial Writs found.


    ABSTRACTS
   No Abstracts found.


   NOTICES
   No Notices found.


   SUMMARY

    CASE DETAILS                                                      COURT DETAILS
    File Date              8/24/2015                                  Court                  310th
    Case (Cause) Location Family Intake                               Address                201 CAROLINE (Floor: 15)
    Case (Cause) Status   Post Judgment                                                      HOUSTON, TX 77002
                                                                                             Phone:7133686550
    Case (Cause) Type     Other Family
                                                                      JudgeName              LISA MILLARD
    Next/Last Setting Date 12/15/2016
                                                                      Court Type             Family
    Judgment For          AGREED JUDGMENT, ORDER SIGNED

   Judgment Date          11/7/2016

   Jury Fee Paid Date     8/1/2016




   ACTIVE PARTIES
   Name                                                Type                                                     Post Attorney
                                                                                                                Jdgm
   HAZELWOOD, PAMELA J                                 PLAINTIFF PRO SE                                                 LEMKUIL,
                                                                                                                        DANIEL JAKE

         19431 KESSINGTON LANE, HOUSTON, TX 77094

  HAZELWOOD, KEITH L                                  DEFENDANT - CIVIL                                                 SASSER,
                                                                                                                        JEFFREY D.

  EQUITY TRUST COMPANY                                REGISTERED AGENT

  WELLS FARGO BANK, N.A                               REGISTERED AGENT

  UPTON, PATRICK WADE                                 MEDIATOR                                                               EXHIBIT #3
  HAZELWOOD, PAMELA J                                 RELATOR - CIVIL                                                   LEMKUIL,
                                                                                                                        DANIEL JAKE


http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=op02MQxUtOZ4cvcdOogbES7O76OyLd7YGiOiPvztL2y1rhZ9+SbPlqhEHB...   1/6
12/14/2016                                          Office of Harris County District Clerk - Chris Daniel
  HAZELWOOD, KEITH L                                 RESPONDENT - CIVIL




  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date         Description                       Order          Post Pgs Volume Filing                          Person
                                                 Signed         Jdgm     /Page Attorney                         Filing
  11/22/2016   MOTION TO ENFORCE (FAMILY)                                                 LEMKUIL, DANIEL HAZELWOOD,
                                                                                          JAKE                  PAMELA J

  11/7/2016    AGREED JUDGMENT, ORDER            11/7/2016              12
               SIGNED

  11 /7/2016   NO COSTS ALLOCATED                                       0

  10/18/2016   HOLD FOR JUDGMENT                                        o


  10/18/2016   CONTINUED AS NON-JURY                                    0

               BEFORE JURY SWORN

  10/10/2016   SUPPLEMENTAL AMENDED                                                       LEMKUIL, DANIEL       HAZELWOOD,
               PETITION                                                                   JAKE                  PAMELA J

  10/10/2016   ORDER SIGNED GRANTING
               REFERRAL TO MEDIATION

  8/1/2016     JURY FEE PAID (TRCP 216)

  6/2/2016     ORDER GRANTING WITHDRAWAL 6/2/2016
               OF ATTORNEY SIGNED

  6/2/2016     ORDER SIGNED GRANTING             6/2/2016
               CONTINUANCE

  4/15/2016    ORDER SIGNED SETTING             4/15/2016               1
               HEARING

  3/28/2016    ORDER SIGNED GRANTING            3/28/2016               1
               CONTINUANCE

 2/10/2016     ORDER SIGNED SETTING             2/10/2016               1
               HEARING

 9/28/2015     ANSWER ORIGINAL PETITION                                                  SASSER, JEFFREY        HAZELWOOD, KEITH
                                                                                         D.                     L

 8/24/2015     ORDER TRANSFERRING CASE TO 8/24/2015
               ANOTHER DISTRICT COURT
               SIGNED

 8/24/2015     TRANSFERRED TO HARRIS
               COUNTY DISTRICT COURT

 8/24/2015     ORIGINAL PETITION                                                         REINER, SCOTT          HAZELWOOD,
                                                                                         DANIEL                 PAMELA J

 8/24/2015     TRANSFERRED TO ANOTHER
               HARRIS COUNTY DISTRICT
               COURT

               ORDER SIGNED GRANTING            10/10/2016
               REFERRAL TO MEDIATION




 SETTINGS

 Date          Court Post Docket Type          Reason                          Results        Comments              Requesting
                     Jdgm                                                                                           Party
 3/07/2016     310           Contempt Docket   MOTION FOR CONTEMPT Passed                     ON 3/2@9:52 PER       REINER, SCOTT
  7www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=op02MQxUiOZ4cvcdOogbES7O76OvLd7YGiOiPvztL2v1rhZ9+SbPlahEHB..   2/6
 12/14/2016                                              Office of Harris County District Clerk - Chris Daniel
   09:00 AM                      (Family)                                                           ATTY REINER          DANIEL

   3/23/2016      310            Family Trial       Trial on Merits                   Re-Set        RULE 11
   09:00 AM                      Docket

   3/23/2016      310            Show Cause         MOTION FOR                        Granted                            REINER, SCOTT
   09:00 AM                      Docket (Family)    CONTINUANCE (FAMILY)                                                 DANIEL

   4/28/2016      310            Show Cause         Motion to Compel Production       Re-Set        @9:14AM/NO           REINER, SCOTT
   09:00 AM                     Docket (Family)                                                     PROOF OF SVC         DANIEL

   5/09/2016      310            Show Cause         Motion to Compel Production       Re-Set        FOR SVC/NTCE         REINER, SCOTT
   09:00 AM                     Docket (Family)                                                                          DANIEL

   5/25/2016      310           Family Trial        Trial on Merits                   Re-Set
   09:00 AM                     Docket

   5/25/2016      310           Show Cause          SHOW CAUSE MOTION                 Passed        PARTIES              REINER, SCOTT
   09:00 AM                     Docket (Family)     FOR                                             REACHED             DANIEL
                                                                                                   AGREEMENT

   5/25/2016      310           Show Cause          WITHDRAWAL OF                    Granted                            REINER, SCOTT
   09:00 AM                     Docket (Family)     ATTORNEY OF RECORD                                                   DANIEL

   5/25/2016      310           Show Cause          MOTION FOR                       Granted                            REINER, SCOTT
   09:00 AM                     Docket (Family)     CONTINUANCE (FAMILY)                                                DANIEL

   8/24/2016      310           Show Cause          REFERRAL TO MEDIATION Granted                                       LEMKUIL, DANIEL
   09:00 AM                     Docket (Family)                                                                         JAKE

   8/26/2016      310           Show Cause          ENTRY OF TEMPORARY               Re-Set        NEED MEDI DATE
   09:00 AM                     Docket (Family)     ORDERS

   8/31/2016      310           Family Trial        Trial on Merits                  Re-Set        TO MEDIATE
   09:00 AM                     Docket

   8/31/2016      310           Show Cause          ENTRY OF TEMPORARY               Passed - No NOORD
   09:00 AM                     Docket (Family)     ORDERS                           Appearance RCVD/FILED
                                                                                                   W/CRT

   10/07/2016     310           Show Cause          ENTRY OF TEMPORARY               Granted       ORDER                LEMKUIL, DANIEL
   09:00 AM                     Docket (Family)     ORDERS                                         APPROVED             JAKE

   10/07/2016    310            Show Cause          ENTRY OF TEMPORARY               Set In Error DUPLICATE             LEMKUIL, DANIEL
   09:00 AM                     Docket (Family)     ORDERS                                                              JAKE

   10/18/2016    310           Family Trial         Trial on Merits                  Tried         MSA/ENTRY
   09:00 AM                    Docket

   10/18/2016    310           Show Cause           MOTION FOR                       Re-Set                             LEMKUIL, DANIEL
   09:00 AM                    Docket (Family)      CONTINUANCE (FAMILY)                                                JAKE

   10/21/2016    310           Show Cause           ENTRY OF JUDGMENT                Hearing       ORD APPRVD &
   09:00 AM                    Docket (Family)                                       Held          SUBM

   12/15/2016    310      1    Show Cause           WITHDRAWAL OF                                                       LEMKUIL, DANIEL
   09:00 AM                    Docket (Family)      ATTORNEY OF RECORD                                                  JAKE




   SERVICES

   Type         Status              Instrument Person             Requested Issued Served Returned Received Tracking Deliver
                                                                                                                                          To
  CITATION    SERVICE ISSUED/IN ORIGINAL           HAZELWOOD, 8/24/2015           8/24/2015                                    82432970   CVC/CTM
  (CERTIFIED) POSSESSION OF     PETITION           KEITH L                                                                                SVCE BY
                SERVING AGENCY                                                                                                            CERTIFIED
                                                                                                                                          MAIL


  PRECEPT       SERVICE                            EQUITY         1/29/2016       2/11/2016 2/24/2016 3/3/2016     3/7/2016    82470329   CONST 1
  (CERTIFIED RETURN/EXECUTED                       TRUST                                                                                  ALAN
  MAIL)                                            COMPANY                                                                                ROSEN
          211 EAST 7TH STREET SUITE 620 AUSTIN TX 78701

  PRECEPT       SERVICE                            WELLS          3/31/2016       4/26/2016 5/9/2016   5/13/2016               82487891   CVC/CTM
  (CERTIFIED RETURN/EXECUTED                       FARGO                                                                                  SVCE BY

http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=op02MQxUtOZ4cvcdOo(jbES7O76OyLd7YGiOiPvztL2y1rhZ9+SbPlqhEHB...             3/6
 12/14/2016                                                  Office of Harris County District Clerk - Chris Daniel
    MAIL)                                                BANK, N.A                                                                                     CERTIFIED
                                                                                                                                                       MAIL

            211 EAST 7TH STREET SUITE 620 AUSTIN TX 78701

    PRECEPT         SERVICE                              WELLS         5/9/2016        5/9/2016   5/16/2016 5/24/2016   5/26/2016        82496960      CONST 1
   (CERTIFIED RETURN/EXECUTED                            FARGO                                                                                         ALAN
   MAIL)                                                 BANK, N.A                                                                                     ROSEN

            211 E 7TH STREET, SUITE 620 AUSTIN TX 78701




   DOCUMENTS
   Number               Document                                                                                     Post   Date                  P$
                                                                                                                     Jdgm
   restricted           Notice of Hearing on Motion to Withdraw                                                             11/28/2016             1

   restricted           Notice of Claims                                                                                    11/23/2016            3

   restricted           Withdraw of Consent and Motion to Enforce                                                           11/22/2016            2

     > restricted       EXHIBIT 1                                                                                           11/22/2016            12

   restricted           Agreed Motion to Reform Order                                                                       11/08/2016            1

    •> restricted       Affidavit of Keith L Hazelwood                                                                      11/08/2016            1

    •> restricted       Proposed Reformed Final Order                                                                       11/08/2016            3

   restricted           AGREED JUDGMENT. ORDER SIGNED                                                                       11/07/2016            12

                        NO COSTS ALLOCATED                                                                                  11/07/2016

   restricted           Proposed Final Order                                                                                10/20/2016         3

    •> restricted       1. Exhibit A                                                                                        10/20/2016         2

    •> restricted       2. Exhibit B                                                                                        10/20/2016         2

    •> restricted       3. Exhibit C                                                                                        10/20/2016         2

    •> restricted       4. Exhibit D                                                                                        10/20/2016         1

    •> restricted       5. Exhibit E                                                                                        10/20/2016         2

   restricted           Proposed Final Order                                                                                10/20/2016         3

    •> restricted       1. Exhibit A                                                                                        10/20/2016         2

     > restricted      2. Exhibit B                                                                                         10/20/2016         2

    •> restricted      3. Exhibit C                                                                                         10/20/2016         2

    •> restricted      4. Exhibit D                                                                                         10/20/2016         1

    •> restricted      5. Exhibit E                                                                                         10/20/2016        2

   restricted          Proposed Final Order                                                                                 10/18/2016        3

    •> restricted      1. Exhibit A                                                                                         10/18/2016        2

    •> restricted      2. Exhibit B                                                                                         10/18/2016        2

    > restricted       3. Exhibit C                                                                                         10/18/2016        2

    •> restricted      4. Exhibit D                                                                                         10/18/2016        1

   •> restricted       5. Exhibit E                                                                                         10/18/2016        2

  restricted           Corrected Notice of Enter                                                                            10/18/2016        1

  restricted           Proposed Final Order                                                                                 10/18/2016        3

    > restricted       1. Exhibit A                                                                                         10/18/2016        2

   •> restricted       2. Exhibit B                                                                                         10/18/2016        2

    > restricted       3. Exhibit C                                                                                         10/18/2016        2

   •> restricted       4. Exhibit D                                                                                         10/18/2016        1



http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=op02MQxUtOZ4cvcdOogbES7O76OyLd7YGiOiPvztL2y1rhZ9+SbPlqhEHB...                         4/6
 12/5/2016                                               Office of Harris County District Clerk - Chris Daniel


    HCDistrictclerk.com                  HAZELWOOD, PAMELA J vs. HAZELWOOD, KEITH L                                                    12/5/2016
                                         Cause: 201549239                 CDI: 7           Court: 310


    DOCUMENTS
    Number            Document                                                                                   Post   Date                  n
                                                                                                                 Jdgm
    restricted        Notice of Hearing on Motion to Withdraw                                                            11/28/2016           i

    restricted        Notice of Claims                                                                                   11/23/2016           3

    restricted        Withdraw of Consent and Motion to Enforce                                                         11/22/2016            2

      > restricted    EXHIBIT 1                                                                                         11/22/2016            12

    restricted        Agreed Motion to Reform Order                                                                     11/08/2016            1

     •> restricted    Affidavit of Keith L Hazelwood                                                                    11/08/2016            1

   restricted         Proposed Reformed Final Order                                                                     11/08/2016            3

     •> restricted    1. Exhibit A Deed03                                                                               11/08/2016            2

     •> restricted    2. Exhibit B Release03                                                                            11/08/2016            2

     •> restricted    3. Exhibit C Financial Release03                                                                  11/08/2016            2

     •> restricted   4. Exhibit D Affidavit03                                                                           11/08/2016            1

     •> restricted    5. Exhibit E Release of Information 03                                                            11/08/2016            1

   restricted        AGREED JUDGMENT, ORDER SIGNED                                                                      11/07/2016            12

                     NO COSTS ALLOCATED                                                                                 11/07/2016

   restricted        Proposed Final Order                                                                               10/20/2016 .      3

    •> restricted     1. Exhibit A                                                                                      10/20/2016        2

     > restricted    2. Exhibit B                                                                                       10/20/2016        2

    •> restricted    3. Exhibit C                                                                                       10/20/2016        2

    •> restricted    4. Exhibit D                                                                                       10/20/2016           1

    •> restricted    5. Exhibit E                                                                                       10/20/2016        2

   restricted        Proposed Final Order                                                                               10/20/2016        3

     > restricted    1. Exhibit A                                                                                       10/20/2016        2

    •> restricted    2. Exhibit B                                                                                       10/20/2016        2

    •> restricted    3. Exhibit C                                                                                       10/20/2016        2

     > restricted    4. Exhibit D                                                                                       10/20/2016        1
                                                           r

    •> restricted    5. Exhibit E                                                                                       10/20/2016        2

   restricted        Proposed Final Order                                                                               10/18/2016        3

    •> restricted    1. Exhibit A                                                                                       10/18/2016        2

    •> restricted    2. Exhibit B                                                                                       10/18/2016        2

    > restricted     3. Exhibit C                                                                                       10/18/2016        2

    •> restricted    4. Exhibit D                                                                                       10/18/2016        1

    •> restricted    5. Exhibit E                                                                                       10/18/2016        2

  restricted         Corrected Notice of Enter                                                                          10/18/2016        !

  restricted         Proposed Final Order                                                                               10/18/2016        3

    •> restricted    1. Exhibit A                                                                                       10/18/2016       2

                                                                                                                                         EXHIRIT it/.
http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=nNx7eHAKwb04SaS7D9cy1s7W6MSG/5lk6kiiPxltk+1EF02vBJpDOwUpm1l... 1/3
 12/5/2016                                               Office of Harris County District Clerk   - Chris Daniel

     •> restricted    2. Exhibit B                                                                                  10/18/2016        2

     •> restricted    3. Exhibit C                                                                                  10/18/2016        2

     •> restricted    4. Exhibit D                                                                                  10/18/2016        1

     •> restricted    5. Exhibit E                                                                                  10/18/2016        2

    restricted        Mediated Settlement Agreement                                                                 10/17/2016        2

     •> restricted    1. Exhibit A                                                                                  10/17/2016        2

    restricted        Mediated Settlement Agreement                                                                 10/12/2016        4

    restricted        Supplemental Petition                                                                         10/10/2016        1


    restricted        ORDER SIGNED GRANTING REFERRAL TO MEDIATION                                                   10/10/2016        1

    restricted        Notice of Hearing for Entry on Petitioners Motion for Referral To Mediation And Request      09/30/2016         1
                      For continuance

    restricted        Proposed Order                                                                               09/26/2016         1

     •> restricted    Notice of Hearing for Entry on Petitioner's Motion for Referral to Mediation and Request     09/26/2016         1
                      for Continuance

   restricted         SCHEDULING ORDER and NOTICE OF INTENT TO DISMISS                                             09/06/2016         2

   restricted         Notice of Hearing on Petitioners Montion for Referral to Mediation and Request for           08/10/2016         1
                      Continuance

   restricted         Motion for Referral to Mediation and Request for Continuance                                 08/09/2016         2

     •> restricted    Proposed Order                                                                               08/10/2016         1

     •> restricted   Supporting Affidavit                                                                          08/09/2016         1

   restricted        Letter Requesting Jury Trial                                                                  08/01/2016         1

   restricted        Notice of Appearance                                                                          06/24/2016         1

   restricted        ORDER SIGNED GRANTING CONTINUANCE                                                             06/02/2016     2

   restricted        ORDER GRANTING WITHDRAWAL OF ATTORNEY SIGNED                                                  06/02/2016     2

   restricted        Scheduling Order and Notice Of Intent To Dismiss                                              06/01/2016     2

   restricted        Precept (Certified Mail)                                                                      05/26/2016 .   3

   restricted        Scheduling Order And Notice Of Intent To Dismiss                                              05/25/2016'    1

   restricted        Motion for Withdrawal of Counsel                                                              05/16/2016     4

    •> restricted    Proposed Order                                                                                05/16/2016     2

   restricted        Motion for Continuance                                                                        05/16/2016     3

    •> restricted    Proposed Order on Motion for Continuance                                                      05/16/2016     2

   restricted        ORDER SIGNED SETTING HEARING                                                                  04/15/2016     1

   restricted        Motionfor a Show Cause Notice and to Compel Production of Records in Compliance               03/31/2016     4
                     with Texas Finance Code 59.006

    •> restricted    Exhibit A                                                                                     03/31/2016     4

    •> restricted    Exhibit B                                                                                     03/31/2016     1

  restricted         Show Cause Notice                                                                             03/31/2016     2

  restricted         Proposed Order                                                                                03/31/2016     1

  restricted         ORDER SIGNED GRANTING CONTINUANCE                                                             03/28/2016-    1

  restricted         Rule 11 Agreement                                                                             03/22/2016     3

  restricted         Motion for Continuance                                                                        03/15/2016     3

   •> restricted     Proposed Order on Motion for Continuance                                                      03/15/2016     1


http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=nNx7eHAKwb04SaS7D9cy1s7W6MSG/5lk6kiiPxltk+1EF02vBJpDOwUpm1l... 2/3
 12/5/2016                                                Office of Harris County District Clerk - Chrif; Daniel
    restricted        Precept (Certified Mail) executed                                                            03/03/2016   3

    restricted        ORDER SIGNED SETTING HEARING                                                                 02/10/2016   1

    restricted        Motion for a Show Cause Notice and to Compel Production of Records in Compliance             01/29/2016   4
                      with Texas Finance Code 59.006

     •> restricted    Exhibit A                                                                                    01/29/2016   3

     •> restricted    Exhibit B                                                                                    01/29/2016   1

     •> restricted    Proposed Order                                                                               01/29/2016   1

     > restricted     Show-Cause Notice                                                                            01/29/2016   2

   restricted        SCHEDULING ORDER and NOTICE OF INTENT TO DISMISS                                              12/18/2015   2

   restricted        Respondent's Original Answer                                                                  09/28/2015   1

   restricted        Certified Mail Certificate of Service by District Clerk                                       09/03/2015   3

   restricted        Original Petition For Post-Divorce Division of Property                                       08/24/2015   8

    •> restricted    Civ Process Request                                                                           08/24/2015   1

    •> restricted    Civil/Family Case Information Sheet                                                           08/24/2015   1

    •> restricted    Exhibit A                                                                                     08/24/2015   2

   restricted        Family Process Pick Up Form                                                                   08/24/2015   1

   restricted        ORDER TRANSFERRING CASE TO ANOTHER DISTRICT COURT SIGNED                                      08/24/2015   1




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=nNx7eHAKwb04SaS7D9cy1s7W6MSG/5lk6kiiPxltk+1EF02vBJpDOwUpm1l... 3/3
                                                                                                   11/23/2016 11:34-18 AM
                                                                                   Chris Daniel- District Cleft Harris County
                                                                                                    Envelope No. 13852725
                                                                                                           By: Nidla Alberto
                                                                                             Rleo: 1V2a'2016 1134:18 AM

                                       Cause No. 2015-49239


PAMELA J. HAZELWOOD                            §               IN THE DISTRICT COURT

VS.                                            §               310,H JUDICIAL DISTRICT

KEITH L. HAZELWOOD                             §               HARRIS COUNTY, TEXAS

                                      NOTICE OF CLAIMS

         Comes now Pamela J. Hazelwood and files this notice of her claims related to the award
of the court.


         Pamela J. Hazelwood provides public noljce lhat sheasserts a claim to the following
partial and non-exclusive list of assets in (he name of. or held by. or on behalfof Keith L.
Hazelwood, as a result of the Mediated Settlement Agreement and related order:

1. Welti. Fargo Bank Minnesota. N.A.. Stewart Title, 6'" Street &Marquette Avenue. Minneapolis. MM
55479. Accounts under TETRA, Trust Name - Stewart Title. Trust Number 13574800.
Recipient/Participant Keith L. Hazelwood, Trustee State Sneet Bank FTB/O Keith Hazelwood,
IRA#306261503. P.O. Box 173375. Denver. CO 80217-3375, Salary Defcrra] Plan 401(10 Wells Fargo
Lilepath andManaged Investments. Also, First Union & Wells Fargo Retirement Services, DSR-
NC8521, 1525 West WT Harris Blvd., Charlotte. NC 28262-8522, Norwest/ Wells Fargo nationwide
appraisal company VALUEIT (ValueAct Holdings. GP).

2. Asset Preservation, Inc., 8700 Auburn - Folsnm Road. Granite Bay. CA 95746, Flex Corporation.
Employee Benefit Plan. 401K Plan Deferred Compensation, Employee Matching. Qualified Pension Plan,
Marital Status: Married. Retirement Q-Stc-401 KPlan. Dependent Care and Long Term Disability, Essop
and American General parent toFidelity, Fiserv Trust Company employee benefit 40I(k| iFlex retirement
plans.

3. ING Life Insurance & Annuity Co.. One Orange Way. Windsor. CI* 06095-4774. Account Number
990I0PHS793. Employee Benefits include Salary Deferrals. DF and Employer Matching
Contributions. ReliaStar Life Insurance parent company to ING.

4. Metropolitan Lite Insurance, Navajo Benefits, (see Navajo Holdings), 2828 N. Harwood Street, Suite
2300. Dallas. TX, located at the same address as RM Crowe

5. RM CROWE Management Co.. L.P., 5944 Luther Lane. Suite 500. Dallas.TX 75225.401 k
Retirement account and Humana Lifetime maximum 55,000.000.00.

6. Fidelity Investments. 100 Magellan Way KW1C, Covington. KY 41015-0000. Account Number
200901100609009920SL Fidelity Investments, Distribution ofOld Republic International Corporation
Employee Savings and Stock Ownership. Old Republic International Corp. c/o Equiserve Trust
Company, Edison, NJ 08818-9157. Supplemental Life.

7. Harnnon Management. Inc., 1450 West Sam Houston, Houston. TX 77060, 401(1;j Profit Sharing Plan,
referred to as (ha "Plan". The "Plan" includes Salary Deferral and Employing matching. Vesting is




                                                                                                       EXHIBIT #5
100%. IMG VP Money Market Portfolio. Flagship Administrarion Ltd.'s funds include the Vanguard
Energy Fund and AM Century, etc., and is also an ERISA Plan.

8. Sterling Irust Company. P.O. Box 2526. Waco. TX 76702-2526. Retirement Arrangement
Contribution. Account #A02117668. and IBM BuysSterlingCommerce from AT&T," Equity Trust
Company dba Sterling Trust Custodian. P.O. Box 2526. Waco. TX 76702-2526. Sec
Sterling/VMWare/Blackstone.

9. The Santa Cruz Operation (SCO) Keith Hazelwood is listed as having an equity interest in securities.

10. Riley James La Relbrma Prospect LP. 15851 Dallas Parkway. Suite 105. Addison. TX 75001, and
related Lone Star Securities, Inc.. and Chase Acct. #400045500.

11. Bank United bank account and related MBNA Account Numbers: L Acct.#5490-9906-4204-5312;
2. Acct.#4800127315035639 and 3. Acct.#5490-9906-4202-8961.

12. Janus Mercury Fund c/o Janus Semces LL. P.O. Box 173372. Denver, CO 80217-3372. Retirement
Arrangement Contribution. Account Number JSC00004800306261503 and a second account at Wells
Fargo.

13. K-One Development Inc.. Partnership, 230 Park Ave, Suite 1548. New York. NY 10169-0000.

14. Hazelwood & Jeske PLLC. and Jeske & Associates, PLLC, Partner ships. 11111 Katv Frecwav, Suite
910, Houston. Texas 77079.

15. Hazelwood & Johnson. Partnership, related to selling WT.NET interact.

16. American General - Fords Insurance Company. 501 West Michigan. Milwaukee. Wl -
Poliey#4854003. Also see Paragon Life Insurance.

17. Pen Air Federal Retirement account.


18. American Energy Partners. LP. Keith Hazelwood's job before driving buseswhich as with Lone Star
offers oil and gas securities and owns land and partnerships with Exxon.

19. 17 acres of Land. Keith Hazelwood purchased which is secured by a shopping center and a Bank of
America. Contract states Buyer which is Keith Hazelwood.

20. Blaekhawk Development Partnership with Randy Hall. Centex and Silverlake Partnership. 291
acres. Housing Development for Low income housing in League Ctty.TX.

21.      The assets underlying the Sam & Cindy lawsuit abandoned in Bankruptcy


                                                Respeclfully submitted
                                                                                                          THE LAW OF
                                               106AvondaleSt.
                                               Houston. TX 77006
                                               Tel: (713) 993-9100
                                                Fax:(713)225-0099
                                            By:     ____/s/ Daniel J. Lemkuil
                                                  Daniel J. Lemkuil
                                                  State Bar No. 00789448
                                                  Daniel_Lenikuil@fiash.net
                                                  Attorney for Petitioner



                               CERTIFICATE OF SERVICE

       A true copy of the foregoing was served on each party on November 23.2016. as
provided for by Rules 21 and 21a, Texas Rules of Civil Procedure.

                                              Jsf Daniel J. Lemkuil             ..__
                                            Daniel J. Lemkuil
                                                                                                          11/22/2016 11:29:21 AM
                                                                                         Chris Daniel - District Clerk Harris County
                                                                                                          Envelope No. 13926328
                                                                                                               By: janel gutierrez
                                                                                                   Filed: 11/22/2016 11:29:21 AM

                                               Cause No. 2015-49239

         PAMELA J. HAZELWOOD                           §              IN THE DISTRICT COURT
                                                       §
         VS.                                           §              310th JUDICIAL DISTRICT
                                                       §
         KEITH L. HAZELWOOD                            §              HARRIS COUNTY, TEXAS

                         WITHDRAW OF CONSENT AND MOTION TO ENFORCE

                 On October 21, 2016, this court entered an order compelling the signing and transfer of
         certain attached exhibits.


                The order provides that Keith L. Hazelwood would appear at the office of Daniel J.
         Lemkuil, 106 Avondale, Houston, Texas 77006 and there execute the documents attached as
         exhibits to the order. Keith L. Hazelwood failed to appear and execute the exhibits.

                A true copy of the Order entered on October 21, 2016 is attached hereto as Exhibit 1 and
         incorporated herein by reference.

                  Keith L. Hazelwood should be found in contempt and confined for 180 days for the
         failure to execute each exhibit, to run and be satisfied concurrently. Thereafter Keith L.
         Hazelwood should remain confined until he executes the documents.

                PamelaJ. Hazelwood withdraws her consent to any reformation of the order of October
         21.2016.


                It was necessary for Pamela J. Hazelwood to retain Daniel J. Lemkuil to protect and
         defend her rights in this case. Keith L. Hazelwood should be ordered topay such fees and costs
         of court to Pamela J. Hazelwood or Daniel J. Lemkuil.

                Pamela J. Hazelwood prays that notice issue as required, and that after hearing, she be
         granted the relief requested herein, that Keith L. Hazelwood be confined for 180 days for each
         exhibit he failed to appear and execute, to run concurrently, and thereafter to remain confined
         unlil he executes the documents. Pamela J. Hazelwood prays for her attorney fees and costs and
                                                             By:      /s/Daniel J. Lemkuil
                                                                    Daniel J. Lemkuil
                                                                    State Bar No. 00789448
                                                                              Lemkail@flash.net




                                         CERTIFICATE OF SERVICE

                 A true copy of the foregoing was served on each partyon November 22, 2016, as
          provided for by Rules 21 and 21a. Texas Rules of Civil Procedure.

                                                         A/ Daniel J. Lemkuil
                                                     Daniel J. Lemkuil




o
r\
             ,83Q358




     Chris DanieL DISTRICT CLERK
     HARRIS COUNTY. TEXAS




In accordance with Texas Government Code 406.013 electronicalh transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictcIerk.com
                                                                                                                   11/8/2016 8:11:59 AM
                                                                                               Chris Daniel - District Clerk Harris County
                                                                                                                Envelope No. 13671186
                                                                                                                    By: Sandra McCain
                                                                                                            Filed: 11/8/2016 8:11:59 AM


                                                     Cause No. 2015-49239


              PAMELA J. HAZELWOOD                                           IN THE DISTRICT COURT

              VS.                                                           310™JUDICIAL DISTRICT

              KEITH L. HAZELWOOD                                            HARRIS COUNTY, TEXAS

                                        AGREED MOTION TO REFORM ORDER

                       Pamela J. Hazelwood files this agreed motion to reform.

                      Attached hereto as Exhibit A is the affidavit of Respondent Keith L. Hazelwood wherein
              he asserts the correct account number for the only checking account he holds signature rights to
              with his mother is Woodforest National Bank, Account number 7196074. The intent of the
              Mediated Settlement Agreement was to exclude that account from the award to Pamela J.
              Hazelwood. This motion is based solely on that affidavit.

                       The reformed decree should be entered to correct that clerical error misidentifying the
              account number.


              Respectfully submitted

              The Law Office of Daniel J. Lemkuil                   The Law Office of Jeffrey D. Sasser
              106 Avondale                                          8431 Katy Freeway
              Houston, TX 770062                                    Houston, TX 77024
              Tel: (713) 993-9100                                   Tel: (713) 457-6675
              Fax:(713)225-0099

              By:        A/ Daniel J. Lemkuil                      By:      A/ Jeffrey D. Sasser
                    Daniel J. Lemkuil                                    Jeffrey D. Sasser
                    State Bar No. 00789448                               State Bar No. 00788356
                    Panic J.XemkiuI@flash.ne*                            attorneysasser@gmail.com
                    Attorney for Petitioner                              Attorney for Respondent



        w


a.

oo
r-
^o
-r


r-i
r-

        i-'
        U
£}
        E

2
    c
    u
    E
    -



o
o
Q
CD
IE
r
i>
U                                                                                                                  EXHIBIT #7
         I O •.         /\       „\                                                                                                                 10/18/2016 12:48:53 PM
                                                                                               Chris Daniel - District Clerk Harris County
                                                                                                                Envelope No. 13297444
                                                                                                                      By: Nidia Alberto
                                                                                                          Filed: 10/18/2016 12:48:53 PM

                                                  Cause No. 2015-49239


            PAMELA J. HAZELWOOD                           §                IN THE DISTRICT COURT
            VS.                                           §                310th DISTRICT COURT
            KEITH L. HAZELWOOD                            §                HARRIS COUNTY, TEXAS

                                               Corrected Notice of Enter


                    Petitioner Pamela J. Hazelwood files this notice of intent to entry the proposed final order
            filed in this case as the final order of the Court. Entry is set for consideration on October 21,
            2016 in the 310th District Court, 201 Caroline. Houston, Texas 77002 at 9:00 a.m. and notice is
            of that setting his hereby provided to all parties and counsel of record. The prior notice of
            heaiing set for October24, 2016 was provided in error and should be ignored.

                                                                 Respectfully submitted,

                                                                 LAW OFFICE OF DANIEL J. LEMKUIL
                                                                 106 Avondale
                                                                 Houston, Texas 77006
                                                                 Tel: (713) 225-0094
                                                                 Fax:(713)225-0099



                                                                 By:       /s/ Daniel J. Lemkuil
                                                                     Daniel J. Lemkuil
                                                                     Attorney for Petitioner
                                                                     State Bar No. 16436250
                                                                     Daniel Lemkuil @flash.ne


                                                  Certificate of Service


                   A true copy of the forgoing was served on each party through their attorney of record on
            October 18, 2016 by electronic service.

                                                                 :     /s/ Daniel J. Lemkuil
                                                                 Daniel J. Lemkuil


        u


0.

    n




r-

n




    u



    a
Z
    4-1




    o
O
—




$                                                                                                              EXHIBIT #8
              y 4/30/2017                                                    Print



     Subject:     Final order filed

     From:        Daniel Lemkuil (Daniel_Lemkuil@flash.net)

     To:          pamhaz@rocketmail.com;

     Date:        Tuesday, October 18, 2016 12:11 PM




   The order is set for entry on October 21, 2016. You need not appear.



   Dan




   Attachments

        •     ExhibitC.pdf (157.28KB)
        •     ExhibitB.pdf (215.10KB)
        •     Exhibit A.pdf (219.56KB)
        •     ExhibitE.pdf (158.86KB)
        •     ExhibitD.pdf (151.97KB)
        •     Final Order Hazelwood.pdf (97.40KB)




                                                                          EXHIBIT #9
about:blank
                                                                                   1/1
                                      Cause No. 2015-49239




PAMELA J. HAZELWOOD                           §              IN THE DISTRICT COURT

VS.                                           §              310™ DISTRICT COURT
KEITH L. HAZELWOOD                            §              HARRIS COUNTY, TEXAS
                                         FINAL ORDER

      On October 12, 2016, the parties entered into a non-revocable mediated settlement
agreement (hereafter MSA) disposing of all contested issues in this case.
       The parties agree and it is therefore ORDERED and DECREED that the decree of divorce
entered in cause number2010-72088 on August 23, 2011, and appearing in the imagedrecords of
this court at image number 49758443, is clarified and omitted awards of property are made as
follows:

       1. It is ORDERED and DECREED that one hundred percent (100%) of all retirement
          accounts held by or on behalfof Keith L. Hazelwood that existed during the marriage
          and any funds, assets, or subsequently created financial accounts resulting from a
           change to such accounts are awarded to Pamela J. Hazelwood.
       2. It is ORDERED and DECREED that one hundred percent (100%) of all financial
           accounts held by or on behalf of Keith L. Hazelwood individually or jointly with
           anyone else, together with any financial accounts that Keith L. Hazelwood may have
           signatory rights or otherwise held for the benefit of Keith L. Hazelwood, that existed
           as of August 23, 2011, including any subsequently created accounts, and any funds,
           assets, or subsequently created account resulting from a change to such accounts,
           except for Wood Forest Bank Account in his name ending in 1698 and Wood Forest
           Bank Account ending in 8465, are awarded to Pamela J. Hazelwood.
       3. It is ORDERED andDECREED that onehundred percent (100%) of anyunforeclosed
          property interest in the time share located at Holiday Beach Resort, 1006 Highway 98
           East, Destin, Florida 32541, Unit 118, Studio, Week 16, as more fully set out in the
           attached deed attached hereto as Exhibit A, is awarded to Pamela J. Hazelwood. It is
           further ORDERED that Keith L. Hazelwood shall execute the deed attached as Exhibit
           A on October 28, 2016 at 3:00 P.M. at 106 Avondale, Houston Texas 77006.
      4. It is ORDERED and DECREED that one hundred percent (100%) of the stocks,
           business, intellectual property, and any other assets related to the business known as
           Real Estate Innovations, Inc. which is sometimes referred to or known as R.E.I., Inc.,
           or any related variation of that name is awarded to PamelaJ. Hazelwood. Further, it is
           ORDERED that Keith L. Hazelwood shall execute a release as attached hereto as
           Exhibit B, releasing all interest in or to the business, on October 28, 2016 at 3:00 P.M.
           at 106 Avondale, Houston Texas 77006.
        5. It is ORDERED and DECREED that Keith L. Hazelwood shall execute, without
            revocation, the release of financial information attached hereto as Exhibit C on October
            28, 2016 at 3:00 P.M. at 106 Avondale, Houston Texas 77006.
        6. It is ORDERED and DECREED that Keith L. Hazelwood shall execute the sworn
            statement attached hereto as Exhibit D, stating under oath that he or any firm he holds
            an equity interest in has no referral interest in any case, or other expectedrevenue from
            any case due after August 23, 2011 as a result of efforts or business conducted during
            the marriage, on October 28,2016 at 3:00 P.M. at 106 Avondale, Houston Texas 77006.
            Upon the execution of Exhibit D, title to any equity claim he may have vests in him.
            Absent the timely execution of Exhibit D, the entirety of the assets of any equity
            ownership of any law practice Keith L. Hazelwood may otherwise claim is awarded to
            Pamela J. Hazelwood.
        7. It is ORDERED and DECREED that all claims to 19431 Kessington Lane, Houston,
           Texas 77094, together with all claims related to the equity and sales proceeds thereof,
            are extinguished in favor of Pamela J. Hazelwood, and Keith L. Hazelwood shall
            therefore execute the release of information and limited power of attorney directed to
            all lien holders or other financial account holders related to the property known as
            19431 Kessington Lane, Houston, Texas 77094 and further described as: Lot 14, in
           Block 1, of Windsor Park Estates, Section 2, a subdivision in Harris County, Texas,
           according to the map or plat thereof, recorded in Film Code No. 028030392 (Vol.
           348004, File No. N031957) of the Map Records of Harris County, Texas, provided as
           Exhibit E attached hereto on October 28,2016 at 3:00 P.M. at 106 Avondale, Houston
           Texas 77006.

        This is a final appealable order. Pamela J. Hazelwood is authorized all necessary writs and
post judgment relief as necessary to give full effect to this order.
       This order is intended to control over any conflict between this order and the MSA.
       All relief requested and not granted herein is denied.
       Signed on                            .



                                                Judge Presiding
APPROVED AS TO FORM ONLY:


The Law Office of Daniel J. Lemkuil    The Law Office of Jeffrey D. Sasser
106 Avondale                           8431 Katy Freeway
Houston, TX 770062                     Houston, TX 77024
Tel: (713) 993-9100                    Tel: (713) 457-6675
Fax:(713)225-0099

By:        /s/DanielJ. Lemkuil        By:
      Daniel J. Lemkuil                     Jeffrey D. Sasser
      State Bar No. 00789448                State Bar No. 00788356
      Daniel_Lemkuil@flash.net              attorneysasser@gmail.com
      Attorney for Petitioner               Attorney for Respondent
                                        Cause No. 2015-49239




PAMELA J. HAZELWOOD                            §               IN THE DISTRICT COURT

VS.                                            §              310™ DISTRICT COURT
KEITH L. HAZELWOOD                             §               HARRIS COUNTY, TEXAS



                                             EXHIBIT C

                  Financial Institution Authorization and Release of Information

         This authorization and release of financial information is directed to any and all financial
institutions to whom it may be presented.
           My name is: Keith Hazelwood.

           My date of birth is: December 23, 1964

           My Social Security number is: XXX-XX-XXXX

           My address as of the time of makingthis release is: 21101 Kingsland Blvd., Apt. 1313,
Katy, Texas 77450.

      It is my intent, desire, and instruction that a photo copy, facsimile or PDF image of this
document be treated and considered as an original.
        I waive any rights I may have to notice, delay, and ability to limit the scope of the release
of information requested by PamelaJ. Hazelwood. You the financial institution are requested
and instructed to release such information as requested by Pamela J. Hazelwood as expeditiously
as possible.

       I freely and voluntarily release all my financial records held by any financial institution at
any time to the review, copy, and inspection of Pamela J. Hazelwood or her designee. I
recognize my rights of privacy to such information and waive that claim to the extent it would
conflict with this release. I recognize my rights under both Federal and State Law related to this
release and waive any rights thereunder that in any way limit to scope of this authorization and
release.

           Pamela J. Hazelwood is my former wife. I have had many financial accounts that involve
her. I release all recordsrelated to such accounts to her. I have had many financial accounts that
do not involve her. I release all records related to such accounts to her.

       Any financial account that I hold in my name or together with anyone else, or any
account where funds are held for my benefit, I release all related information and records to
Pamela J. Hazelwood or her designee. I am executing this release in relation to the voluntary
disposition of a court proceeding, and assuch agree that this release shall not expire or besubject
to my revocation. This information is provided so that anyone presented with this release will
understand the scope of the release of information and the reason why I am making it.
       Pamela J. Hazelwood may use it at any financial institution for among other things and
not by way of limitation, to find out if I have any accounts at that institution. She may request
records, inquire as to balances or do find out any information related to any such account.
        This release is intend to be and is a full and complete release of all financial records at all
financial institutions.

      To the extent any financial institution would require a release to be signed by me for
Pamela J. Hazelwood or her designee to have access to have unrestricted access to my financial
records, I hereby tender this release.

      To the extent any financial institution would require an authorization signedby me for
Pamela J. Hazelwood or her designee to have access to haveunrestricted access to my financial
records, I hereby tender this authorization.

        It is my intent that this authorization survive my death or incapacity. Therefore, any
inquiry as to my status priorto anyone relying on this authorization and release is not necessary.
I waive any claim against any financial institution releasing financial, confidential, or other
sensitive information about me to Pamela J. Hazelwood or her designee.
       It is my intent that Pamela J. Hazelwood may provide a copy of this document to a third
party for the purposes of collecting andreviewing myfinancial records. You are requested and
instructed to rely on a copy of this documents as authorization for the release of any requested
information upon presentation of a request with a copy of this document.


       Signed




                                               Keith L. Hazelwood


STATE OF TEXAS                 §
COUNTY OF HARRIS               §

     This instrument was executed before me on October        , 2016, by KEITH L.
HAZELOOD, a person identified to me by presentation of a Texas Driver's License, No.
004950231.



                                               Notary Public, State of Texas
                                    Cause No. 2015-49239




PAMELA J. HAZELWOOD                         §              IN THE DISTRICT COURT

VS.                                         §              310™ DISTRICT COURT

KEITH L. HAZELWOOD                          §              HARRIS COUNTY, TEXAS



                                         EXHIBIT B




                       RELEASE AND ASSIGNEMENT OF CLAIM



      Date:




      GRANTOR:

      Keith L. Hazelwood

      GRANTOR'S MAILING ADDRESS:

      21101 Kingsland Blvd, Apt. 1313
      Katy, TX 77450

      GRANTEE:

      Pamela J. Hazelwood

      GRANTEE'S MALING ADDRESS

      19431 Kessington Lane

      Houston, Texas 77094

      CONSIDERATION:

              The division of property in Cause N. 2011-72088, styled "In the Matter of the
      Marriage of Pamela J. Hazelwood and Keith L. Hazelwood" entered in the 310™ Judicial
      District Court of Harris County, Texas, and further division of property in Cause No.
      2015-49239, styled "Pamela J. Hazelwood vs. Keith L. Hazelwood" also entered in the
      310™ Judicial District Court ofHarris County, Texas, clarifying the prior order and
      dividing additional property. The mutual agreements andcompromises related thereto,
      being good and valuable consideration, the sufficiency of which is recognized and
      accepted in full for the relinquishments of all claimsby Grantorto Grantee, and
       conveying all interest and title Grantor may hold to the herein described property to
       Grantee.

       PROPERTY:

               All stocks, business, intellectual property, and any other assets related to the
       business known as Real Estate Innovations, Inc. which is sometimes referred to or known
       as R.E.I., Inc., or any related variation of that name.

       Grantor surrenders to Grantee and Grantee's heirs, successors, and assigns forever, all
Right, Title and Interest Grantor may have or has had in and to all the property descried herein, to
have and hold for all purposes.




                                                     Keith L. Hazelwood


       STATE OF TEXAS                 §
       COUNTY OF HARRIS               §


               This instrument was acknowledged beforeme on October              , 2016, by
       KEITH L. HAZELOOD, a person identified to me by presentation of a Texas Driver's
       License, No. 004950231.




                                                     Notary Public, State of Texas
                                      Cause No. 2015-49239




        MELA J. HAZELWOOD                     §             1IN THE DISTRICT COURT
    .
                                              §             :310™ DISTRICT COURT
   :iTH L. HAZELWOOD                          §             iHARRIS COUNTY, TEXAS
                                           EXHIBIT A

                                      QUIT CLAIM DEED



Date:




GRANTOR:

Keith L. Hazelwood

GRANTOR'S MAILING ADDRESS:

21101 Kingsland Blvd, Apt. 1313

Katy, TX 77450

GRANTEE:

Pamela J. Hazelwood

GRANTEE'S MALING ADDRESS

19431 Kessington Lane

Houston, Texas 77094

CONSIDERATION:

          The division of property in Cause N. 2011-72088, styled "In the Matter of the Marriage
of Pamela J. Hazelwood and Keith L. Hazelwood" entered in the 310™ Judicial District Court of
Harris County, Texas, and further division of property in Cause No. 2015-49239, styled "Pamela
J. Hazelwood vs. Keith L. Hazelwood" also entered in the 310™ Judicial District Court of Harris
County, Texas, clarifying the prior order and dividing additional property. The mutual
agreements and compromises related thereto, being good and valuable consideration, the
sufficiency of which is recognized and accepted in full for the relinquishments of all claims by
Grantor to Grantee, and conveying all interest and title Grantor may hold to the herein described
property to Grantee.
PROPERTY:

               The time share known as Holiday Beach Resort, 1006 Highway 98 East,
               Destin, Florida 32541, Unit 118, Studio, Week 16, together with all
               undivided interest in all common areas of the related condominium
               complex more fully described and according to the real property records
               of Okaloosa County, Florida.

        Grantor does not confess he hold any title in or to such property, but any that he would
otherwise hold is surrender to Grantee for all purposes, subject to all liens and claims thereon
that are of record. Grantor further assigns to Grantee without admitting that he may otherwise
hold any title, but to the extent he does, for the consideration Grantor conveys all the interest he
hold in and to the property, does grant, sell, and convey to Grantee all of Grantor's interest in the
property, together with all and singular the rights and appurtenances thereto in any way
belonging, to have and hold it, to Granteeand Grantee's heirs, successors, and assigns forever.
       Grantor further conveys all related casualty insurance policy on the property, all utility
deposits for utility services at the property, all funds held in escrow for payment of taxes and
insurance premiums, and all related rent and rental deposits associated with the property
conveyed.

       When the context requires, singular nouns and pronouns include the plural.



                                              Keith L. Hazelwood


                                              This instrument was prepared based on information
                                              furnished by the parties, and no independent title
                                              search has been made.

STATE OF TEXAS                §

COUNTY OF HARRIS              §



     This instrument was acknowledged before me on October      2016, by KEITH L.
HAZELOOD, a person identified to me by presentation of a Texas Driver's License, No.
004950231.




                                              Notary Public, State of Texas
                                     Cause No. 2015-49239

PAMELA J. HAZELWOOD                          §              IN THE DISTRICT COURT

VS.                                          §              310™ DISTRICT COURT
KEITH L. HAZELWOOD                           §              HARRIS COUNTY, TEXAS

                                          EXHIBIT E

      Release of Information and Designation of Attorney in Fact or Limited Purposes

        I, Keith Hazelwood, with the Date of birth of December 23, 1964 and Social Security
Number of XXX-XX-XXXX with the address of 21101 Kingsland Blvd. Apt. 1313, Katy, Texas
77450 do release to Pamela J. Hazelwood, currently of Harris County, Texas, and living at the
property any and all documents and financial information related to the mortgage or otherwise
related to the property known as 19431 Kessington Lane, Houston, Texas 77094 and further
described as: Lot 14, in Block 1, of Windsor Park Estates, Section 2, a subdivision in Harris
County, Texas, according to the map or plat thereof, recorded in Film Code No. 028030392 (Vol.
348004, File No. N031957) of the Map Records of Harris County, Texas.

        I, Keith Hazelwood, with the Date of birth of December 23, 1964 and Social Security
Number of XXX-XX-XXXX with the address of 21101 Kingsland Blvd. Apt. 1313, Katy, Texas
77450 do also designate and appoint Pamela J. Hazelwood, currently of Harris County, Texas as
my Attorney in Fact for the purposes of executing any and all documents in my place that are
necessary or otherwise required by any financial institution holding, collecting, processing, or
otherwise related to or interested in the mortgage proceeds related to the property known as
19431 Kessington Lane, Houston, Texas 77094 and further described as: Lot 14, in Block 1, of
Windsor Park Estates, Section 2, a subdivision in Harris County, Texas, according to the map or
plat thereof, recorded in Film Code No. 028030392 (Vol. 348004, File No. N031957) of the Map
Records of Harris County, Texas.

       Any financial institution receiving a photo copy, fax, or PDF of this documents is
requested and instructed to rely on such copy as though it was an original. You are requested
and instructed to cooperate with Pamela J. Hazelwood and expedite any request she may have for
any information you may hold related to the property described herein. I release any financial
institution from any obligation to protect my sensitive or financial information that may
otherwise be due me under the Laws of the United States and/or The State of Texas.



       Signed




                                            Keith L. Hazelwood
STATE OF TEXAS            §

COUNTY OF HARRIS         §

      This instrument was executed before me on October       , 2016, by KEITH L.
HAZELOOD, a person identified to me by presentation of a Texas Driver's License, No.
004950231 for the purposes therein stated.


                                      Notary Public, State of Texas
                                      Cause No. 2015-49239




PAMELA J. HAZELWOOD                           §               IN THE DISTRICT COURT

VS.                                           §               310™ DISTRICT COURT

KEITH L. HAZELWOOD                                            HARRIS COUNTY, TEXAS



                                            EXHIBIT D

                                Affidavit of Keith L. Hazelwood

HARRIS COUNTY §

STATE OF TEXAS §



       Before me, the undersigned authority, appeared Keith L. Hazelwood, a person identified
to me by presentation of a Texas Driver's License, Number 49758443.

       After being placed under oath, did state as follows:

       "My name is Keith L. Hazelwood. I am a licensed attorney in the State of Texas. I am
over 18 years of age and am competent to make this affidavit.

       I am failure with the term and crime of perjury and the consequences for making false
statements related to a legal proceeding.

       I do state under oath, that any law firm I own or have owned individually or together with
anyone else, or which I have or had an equity interest in is not owed any money or have any
income due it or referral fees due it from any work I performed in part or in whole prior to
August 23, 2016.

       Signed October        ,2016.


                                             Keith L. Hazelwood



       The forgoing statements were made on October            , 2016, by the therein named
Keith Hazelwood after being by me placed under oath.



                                             Notary Public, State of Texas
                                                                                                             10/10/2016 9:38:04 PM
                                                                                           Chris Daniel • District Clerk Harris County
                                                                                                            Envelope No. 13161107
                                                                                                                  By: Nidia Alberto
                                                                                                       Filed: 10/10/2016 9:38:04 PM

                                                Cause No. 2015-49239

          PAMELA J. HAZELWOOD                           §                IN THE DISTRICT COURT
                                                        §
         VS.                                            §                310™ JUDICIAL DISTRICT
                                                        §
         KEITH L. HAZELWOOD                             §                HARRIS COUNTY, TEXAS

                                               Supplemental Petition

                 Petitioner, Pamela J. Hazelwood supplements her petition by asserting the following facts
         and alternative causes of action:


                 A bill or review is proper as Petitioner asserts that by and through fraud extrinsic to the
         granting of the judgment, she was prevented from presenting all her causes of action and claims
         to the court for consideration and was wrongfully induced into a settlement agreement. Further,
         Petitioner has a meritorious claimof community property presumption to the concealed or
         undervalued assets. The acts of fraud include false disclosure and failure to disclose information
         when there was an affirmative duty to disclose.

                The fraud was intended to and did result in a wrongful judgment wherein Petitioner's
         property was not included in an award or was materially misrepresented by Respondent.

               Petitioner prays that the court note this supplemental petition and set aside the prior
         judgment and grant Petitioner the benefits of her community property interest in a justand right
         division, to the extent she may show herself entitled.

                                                       Respectfully submitted

                                                       THE LAW OFFICE OF DANIEL J. LEMKUIL
                                                        106 Avondale St.
                                                       Houston. TX 77006
                                                       Tel: (713) 993-9100
                                                       Fax:(713)225-0099

~
         ; O   :         ^^ - *




      I, Chris DanieL District Clerk of Harris
      County, Texas certify that this is a true and
      correct copy of the original record filed and or
      recorded in my office, electronically or hard
      copy, as it appears on this date.
      Witness my official hand and seal of office
      this   December 14. 2016




      Certified Document Number:        72269915




     Chris DanieL DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronicalh transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
07/13/2011 11:27:30 AM                        713-755-1451                            Page 2 / 5
                                                                                          Filed 11 July13A11:28
                                                                                          Chris Daniel - District Clerk
                                                                                          Harris County
                                       2010-72088/Court: 310                              FAX15063012

                                     MEDIATED SETTLEMENT AGREEMENT

                                                       NO. 2911.72088,

       IN THE MATTER OF                                                   IN THE DISTRICT COURT
       THE MARRIAGE OF

       KEITH L. HAZELWOOD
       AND
       PAM HAZELWOOD
                                                                          3ioTH judiciajAstrict
      AND IN THE INTEREST OF
      HARRISON HAZELWOOD
      THE MINOR CHILD                                                     HARRI^OTJNTY, TEXAS

                          IRREVOCABLE MEDIATED SETTLEMENT AGREEMENT

           This matter was mediated by Michelle LeBlanc Folger            8, 2011. This agreement is intended
           as a final agreement resolving all issues in the parties'        The parties stipulate that a divorce
           should be granted on the grounds of insupportability.

           The parties to this agreement are: PAM HAZELWOOD, also referred as wife or mother and
           KEITH L. HAZELWOOD also referred as^husband or father. The child is: HARRISON
           HAZELWOOD.                                    Jk
          The parties agree to the following: See fM$h\t "A"
                                                   ^
          SIGNATURES

          I agree to and understand the        lesions of this agreement. I also understand that this agreement
          does not preclude other moi        ^tailed agreements or decrees concerning the care and custody of
          our children.


          BY SIGNATURES #OW, THE PARTIES HEREBY ACKNOWLEDGE THAT THIS
          AGREEMENT REACHED IN MEDIATION IS BINDING AND IS NOT SUBJECT TO
          REVOCATION^gffllS AGREEMENT MEETS THE REQUIREMENTS OF SECTIONS
          6.602 AND 153j©l(d) TEXAS FAMILY CODE.
          APARTY TC^THIS AGREEMENT IS ENTITLED TO JUDGMENT ON THE MEDIATED
          SETTLEMENT AGREEMENT.




                                                                                                       (^
                                                                                                          ft
                                                                                                      EXHIBIT #11
07/13/2011 11:27:30 AM                 713-755-1451                     Page 3 / 5




           Agreed and Approved



           Date:    1-7'^-nt\                           Date:   7 - 0 ' ZQf I


           Attorney for.


           WALTER MAHONEY
           ATTORNEY AT LAW
           4915 HoUy Avenue
           Pasadena, Texas 77503
           Tel: (281) 998-9450
           Fax: (281) 998-9430


          By:
                WALTER MAHONEY
                Attorney for Respondent, KEITErTr HAZELWOOD
                State Bar No. AffiVC/ £ '
                                           ^
          JEFF SASSER
          ATTORNEY AT LAW
          720 Bayland Avenue
          Houston, Texas 77009
          Tel: (713) 457-6675
                    "?57^oV7 oJ|f


             JEFF/SAi
             Attorrteyi&££etixioner, PAM HAZELWOOD
             State Bar No. 00788356




                                                                                     V
07/13/2011 11:27:30 AM                         713-755-1451                             Page4/5


                                                        EXHIBIT «A»


            1.    Both parents -will be named as joint managing conservators. Mom shall be the conservator with
                  the exclusive right to determine primary residence of the child •within Harris County and
                  contiguous counties. Mom shall have exclusive right to collect cliild support and make
                  educational decisions. All other rights joint by agreement.

        2.        Dad shall carry the health insurance on the child at his cost, unreimbursed medical expenses shall
                  be paid 50:50 between both conservators. Dad shall pay child support to Mom in the amount of
                  $800.00 per month in bi-monthly payments of $400.00 each with the first payment being due on
                  7-15-2011, and a like payment due on the 1" and 15th day of each n|ph until the child                r^S
                  emancipates under the Texas Family Law Codej ^\aC, ~^y ^^U//1CS/ZU11 M:Zf.6U AM                                       f[ 3-/55-1451                     Page 5 / 5



                                        the general partner. I had a limited partnership, joe Ireland, as the general
                                        partner did NOP make any distributions to me from this partnership. I received
                                        noroyalUes from this partnership.

                         c              I, for myself, have NEVER owned any property off of Fry Road. I have in the
                                        past worked as aQualified Intermediate for Stewart Title wherein Iwould be listed
                                        as the buyer, similar to amortgage trustee, to allow the true buyer to defer capital
                                        gains on a non-exempt homestead property as per special provisions under the
                                        Internal Revenue Service Code."


                     d.               I do not have any interest in any other property and nojfson or entity holds
                                      proper for me on my behalf other than that Hsted in                                 ^^^r                           *1
  L_r-"—tccaMT^$g# NUMSEfl                             '*
  if' HAS263-39-7926
          BEEN. ESTABLISHED FOB
            KEITH L. HAZELWOOD
    Ml j             *
    !)1! I SIGNATURE •'. / J,'           J./)J._ '/(
   m SOCIAL SECURITY ^NG TAX P'JRPOSES-NOT FDR IDENTlFiCATirN




                                                           .t(5' Of
                          TEXAS
  ft-         DKPARTMKNT OF PUBLIC SAKKTY
                    DRIVKK MCKNSKc
                                                         im.
CLASS:C            DL:     17679665
DOB: 02-27-58              HT: 6-02
EXPIRES: 02-27-01          EYES: BLU
DONOR: YES                 SEX: M
REST:                      END:

HAZELWOOD, KEITH LEE
938 ENCLAVE PARKWAY
HOUSTON TX 77077




                                                                      EXHIBIT #12